 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    UNITED STATES OF AMERICA,                          CASE NO. C18-712 RSM

 9                   Plaintiff,                          ORDER LIFTING BANKRUPTCY STAY

10           v.

11    CAROL L. ENGEN, et al.,

12                   Defendants.

13

14          On June 6, 2018, Defendant Carol Engen (“Engen”) informed the Court that she had filed

15   for Chapter 13 bankruptcy. Dkt. #5. Accordingly, the Court entered an order that same day,

16   staying the case. Dkt. #6. On February 13, 2020, Plaintiff notified the Court that Engen’s

17   bankruptcy case had been dismissed on January 16, 2020, and that a subsequent request to stay

18   the matter pending appeal was denied. Dkt. #12; Dkt. #12-2. The order denying the stay pending

19   appeal was denied, at least in part, because the Bankruptcy court concluded that Engen “has little

20   hope of success in her appeal.” Dkt. #12-2 at 4. Plaintiff accordingly requests that the automatic

21   bankruptcy stay be lifted at this time. Dkt. #12.

22          Plaintiff further indicates that service was accomplished on all defendants by and before

23   May 24, 2018, and that part of the period for the defendants to respond to the Complaint had

24   already run when the stay was entered. Dkt. #12 at 2. The longest period of time any defendant

     ORDER – 1
 1   had to respond at the time of the stay was eight days. Id. Plaintiff therefore request that the Court

 2   require defendants to file answers, if any, within ten days of this Order. Id.

 3          Accordingly, the Court hereby finds and ORDERS:

 4      1. The Clerk shall LIFT the STAY in this matter.

 5      2. Defendants SHALL properly respond to Plaintiff’s Complaint no later than ten days from

 6          the date this Order is entered.

 7      3. The Clerk will issue an Order Regarding Initial Disclosures and Joint Status Report in

 8          due time.

 9      4. The Clerk SHALL mail a copy of this Order to the Bankruptcy Trustee:

10          Jason Wilson-Aguilar
            600 University Street, Suite 1300
11          Seattle, WA 98101.

12      5. The Clerk SHALL mail a copy of this Order to Defendant Carol Egan at her last known

13          mailing address.

14          Dated this 14th day of February 2020.

15

16

17
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

     ORDER – 2
